NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



BRITTANY BOWMAN,                    )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D16-5303
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed September 1, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Tom Barber, Judge.

Brittany Bowman, pro se.



LaROSE, Chief Judge.

             Affirmed without prejudice to whatever right the appellant may have to file

a timely and facially sufficient motion under Florida Rule of Criminal Procedure 3.850.



NORTHCUTT and KHOUZAM, JJ., Concur.